Citation Nr: 0603990	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  98-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral otitis externa.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) opinion on December 20, 2000, which 
vacated an April 2000 Board decision and remanded the case 
for additional development.  The initial appeal arose from a 
May 1998 rating decision by the San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying entitlement to a compensable 
evaluation for bilateral otitis externa.  In October 2001, 
the Board remanded this matter for additional development.

In August 2002, the RO denied claims of entitlement to 
service connection for tinnitus, a disability manifested by 
headaches, and hearing loss.  The veteran perfected his 
appeal as to these issues in August 2003.  In November 2004, 
the veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  The veteran withdrew his 
appeal as to the issue of entitlement to service connection 
for headaches at that time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  The veteran was notified of the VCAA as to his service 
connection claims by correspondence dated in January 2002, 
prior to the re-adjudication of those claims.  Although a 
VCAA notice letter was issued as to the increased rating 
issue on appeal in October 2001, a review of the 
correspondence indicates it only addressed service connection 
matters and that the veteran was not adequately notified of 
the evidence necessary to substantiate his increased rating 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).  

In this case, the Board notes that available service records 
show the veteran was awarded the Korean Service Medal and 
that his most significant duty assignment was as a light 
truck driver.  In statements and personal hearing testimony 
in support of his claims the veteran asserted he had been 
assigned to an artillery company while in Korea and was 
exposed to significant weaponry noise.  In a March 2004 
statement he, in essence, requested that he be recognized as 
a combat veteran for VA compensation purposes.  The veteran 
also asserts that he has internal ear pain which he believes 
is due to itchiness as a result of his service-connected 
bilateral otitis externa.  This matter has not been addressed 
by recent examination.  Therefore, the Board finds additional 
development is required prior to appellate review.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claim.  

2.  The veteran's service personnel 
records should be obtained in order to 
substantiate his claim as to status as a 
combat veteran.

3.  The record should then be reviewed 
and a specific determination made, based 
on the complete record, as to the 
veteran's status as a combat veteran.  
The veteran should be notified of this 
determination and afforded the 
opportunity to respond.

4.  The veteran should be scheduled for 
appropriate examination(s) for opinions 
(a) as to whether there is at least a 
50 percent probability or greater that 
his present hearing loss and tinnitus 
were incurred as a result of active 
service (to include acknowledgement of 
inservice acoustic trauma, if warranted 
based upon verified status as a combat 
veteran) and (b) as to whether his 
service-connected chronic otitis externa 
is manifested by any swelling, dryness, 
scaling, serous discharge, or itching 
requiring frequent and prolonged 
treatment.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) should 
provide a complete rationale for any 
opinions given.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, 
including 38 U.S.C.A. § 1154.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

